Citation Nr: 9919821	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  93-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
schizo-affective disorder, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to June 
1965 and from September 1965 to March 1966.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating action of 
the RO, which denied the veteran's claims of increased 
ratings for the service-connected bronchial asthma and 
schizo-affective disorder.  

The Board remanded the case in July 1994 for additional 
development.  

By a December 1995 rating action, the RO increased the rating 
for the service-connected bronchial asthma to 100 percent, 
effective on December 10, 1991.  As such, the only issue 
presently before the Board is as noted on the preceding page.  



FINDINGS OF FACT

For the entire appeal period, the manifestations of the 
veteran's service-connected schizophrenia-affective disorder 
is shown to have resulted in total industrial or occupational 
impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service-connected schizo-affective disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132 including 
Diagnostic Code 9205 (1996); 38 C.F.R. § 4.130 including 
Diagnostic Code 9205 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

By a September 1985 rating action, the RO granted service 
connection and assigned a 10 percent disability rating for 
adjustment disorder with depression and anxiety features, 
effective on July 5, 1985.  By subsequent rating actions, the 
evaluation was increased to the present level of 50 percent 
and the veteran's disability re-characterized as schizo-
affective disorder.  

The report of a December 1994 VA examination included a 
diagnosis of schizo-affective disorder, depressive type and 
the examiner's impression that the veteran was not employable 
for both physical and mental reasons.  When the Board 
initially reviewed the veteran's claim in July1994, it was 
noted that although the evidence of record suggested that the 
veteran was no longer able to engage in any meaningful 
employment due to his disabilities, the extent to which his 
service-connected disabilities impaired his ability to work 
was uncertain.  The case was remanded in order to obtain 
complete treatment records and to afford the veteran a 
comprehensive VA examination.  

Medical evidence received subsequent to the Board remand 
included records considered by the Social Security 
Administration (SSA) in determining that the veteran was 
entitled to disability benefits from that agency.  The 
primary diagnosis noted in the SSA determination was that of 
affective disorder and the veteran was considered to have 
been disabled since October 1992.  Among the SSA records were 
reports pertaining to VA outpatient treatment.  In an October 
1997 letter, a VA psychiatrist noted the veteran's diagnoses 
and numerous medications and opined that, "[b]ecause of his 
psychiatric condition alone, [the veteran] is unable to 
work."  

The veteran was afforded a VA examination in February 1999 at 
which time the examiner reviewed reports of prior VA 
examinations and additional psychological and 
neuropsychological examinations.  On current examination, the 
veteran stated that he often felt "sad" and reportedly 
cried often.  He reported hallucinations and at times felt 
"the presence of people in the room."  He stated that he 
felt waves were transmitted from televisions and computers as 
well as from the dial tone on the telephone for the purpose 
of brainwashing people.  The veteran further stated that he 
had homicidal ideation at times, but said he would not follow 
through for fear of going to jail or disgracing his family.  
He stated that he did not own a gun and did not trust himself 
"as I'm very impulsive and I'd hurt myself or somebody."  
The veteran reported trouble staying asleep, with little 
relief from medication.  The veteran admitted to being 
irritable and easily angered.  He reported having nightmares 
centered around feelings of death.  He also reported 
nightmares about Vietnam and stated that when he awoke from 
those nightmares, he felt he was actually there.  

The diagnosis was that of schizoaffective disorder with 
psychotic features and obsessive-compulsive features.  The 
examiner assigned a Global Assessment of Functioning score of 
45.  The examiner stated that the veteran's psychiatric 
problems were severe, such that the veteran was currently not 
employable and probably not so in the foreseeable future.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

The most recent evaluation of the veteran's service-connected 
schizo-affective disorder continued a 50 percent rating under 
the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996); however, the rating criteria pertaining to psychotic 
disorders was changed, effective on November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Thus, the Board will consider both the old and 
new rating criteria and apply that criteria which is more 
favorable to the veteran.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998).  

The Board notes that the March 1999 supplemental statement of 
the case included consideration of the new rating criteria.  
Therefore, the veteran was given notice of the new 
regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria for psychotic disorders in effect 
prior to November 7, 1996, a 50 percent rating requires 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation requires 
symptomatology that is less than that required for a 100 
percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 100 
percent rating is warranted for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132 including Diagnostic Code 
9205 (1996)  

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9400 (1998).  

The Board finds that the evidence throughout the appeal 
period, especially the report of the February 1999 VA 
examination and the October 1997 statement of the VA 
psychiatrist, establishes that the veteran's service-
connected disorder result in severe industrial impairment.  
The Board also finds the SSA determination that the veteran 
was disabled, due primarily to his service-connected schizo-
affective disorder, persuasive.  The record establishes that 
the veteran suffers psychotic symptoms of such severity as to 
result in total social and industrial inadaptability under 
the old rating criteria and total occupational and social 
impairment under the new criteria.  

Hence, the Board finds that a 100 percent rating is warranted 
for the service-connected schizo-affective disorder.  



ORDER

An increased rating of 100 percent for the service-connected 
schizo-affective disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

